

115 HR 2244 IH: Patient Experience in Research Act of 2017
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2244IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Lance (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to carry out a pilot project under which no more than 3 sponsors agree to evaluate the psychological and social distress experienced by patients participating in a clinical trial, conducted by the respective sponsor, of a drug or biological product that is intended to treat a serious or life-threatening disease or condition, and for other purposes. 
1.Short titleThis Act may be cited as the Patient Experience in Research Act of 2017. 2.Pilot project for evaluation of psychological and social distress experienced by patients in certain clinical trials (a)In generalThe Secretary shall carry out a pilot project under which— 
(1)no more than 3 sponsors each agree to evaluate— (A)the psychological and social distress experienced by patients participating in a qualified clinical trial, conducted by the respective sponsor, of a drug or biological product that is intended to treat a serious or life-threatening disease or condition; and 
(B)the effects of providing psychological and social support to any such patients showing signs of distress on the primary outcome measures in the clinical trial; and (2)the Secretary waives the fee that would otherwise apply under section 736(a)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h(a)(1)) to the submission by the respective sponsor of one human drug application for such drug or biological product that includes the data resulting from such evaluation. 
(b)SelectionThe Secretary shall select the sponsors referred to in subsection (a) on a competitive basis not later than the date that is 2 years after the date of enactment of this Act. (c)MeetingThe Secretary shall grant at least one meeting to each sponsor selected under subsection (b) for the specific purpose of discussing the activities to be carried out by the sponsor pursuant to this Act. 
(d)DefinitionsIn this Act: (1)The term biological product has the meaning given to such term in section 351 of the Public Health Service Act (42 U.S.C. 262). 
(2)The term drug has the meaning given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (3)The term human drug application has the meaning given to such term in section 735 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379g). 
(4)The term qualified clinical trial means a clinical trial in which all participating patients will be enrolled not later than the date that is 5 years after the date of the enactment of this Act. (5)The term Secretary means the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs. 
(6)The term sponsor means the sponsor of a drug or biological product.   